Per Curiam.

The issue sub judice is whether the insurance policy in question provides coverage to appellant. For the reasons to follow, we find that such policy does not cover appellant.
The terms of the insurance policy in question limit coverage to actions “in the name and on behalf of the Insured.” The only insured on this policy is the professional corporation. While appellant, Peter A. Marrocco, M.D., is an employee and shareholder of the professional corporation, the professional corporation was a separate legal entity distinct and apart from Dr. Marrocco. Dr. Marrocco was not individually insured by the professional corporation.
Appellant argues that Medical Protective Company must indemnify him based upon policy language that indicates: “* * * [Medical Protective Company] hereby agrees to DEFEND and PAY DAMAGES, * * * A[.] IN ANY CLAIM FOR DAMAGES, AT ANY TIME FILED, BASED ON PROFESSIONAL SERVICES RENDERED OR WHICH SHOULD HAVE BEEN RENDERED, BY * * * [the professional corporation] OR ANY OTHER PERSON FOR WHOSE ACTS OR OMISSIONS THE * * * [professional corporation] IS LEGALLY RESPONSIBLE * * *.” We disagree. This clause provides only that the policy covers any liability for which the professional corporation may be charged as a result of Dr. Mar-rocco’s negligence. It does not cover any liability Dr. Marrocco may incur individually since it is the professional corporation and not Dr. Marrocco who is insured by this policy.
Dr. Marrocco was the sole defendant in this medical malpractice action. The corporation was never made a defendant, and no claim was ever made against it. The Millers did not include the corporation in the original suit, and Dr. Marrocco failed to take advantage of his opportunity, pursuant to Civ. R. 14, to implead the professional corporation, prior to the expiration of the statute of limitations.
The law in this state is well-established with respect to the interpretation of insurance contracts. A court has an obligation to give plain language its ordinary meaning and to refrain from rewriting the contractual agreement of the parties. See, e.g., Saba v. Homeland Ins. Co. of America (1953), 159 Ohio St. 237, 240 [50 O.O. 269]; Cox v. U.S. Fire Ins. Co. (1974), 41 Ohio Misc. 128, 130-131 [70 O.O.2d 275]. See, also, Munchick v. Fid. & Cas. Co. (1965), 2 Ohio St. 2d 303 [31 O.O.2d 569]; Yeager v. Pacific Mut. Life Ins. Co. (1956), 166 Ohio St. 71 [1 O.O.2d 204]; American Policyholders Ins. Co. v. Michota (1952), 156 Ohio St. 578 [46 O.O. 476].
The language in the policy is both clear and explicit. Dr. Marrocco was not insured under the professional corporation’s policy. Accordingly, we affirm the judgment of the court of appeals below.

Judgment affirmed.

*440Celebrezze, C.J., Locher, Holmes and Wright, JJ., concur.
Sweeney and Douglas, JJ., dissent.
C. Brown, J., dissents, with opinion.